Winslow, C. J.
It is very plain that there was presented to the trial court-here but one simple issue and that was whether the deceased Louisa, at the time she received the property in question, made a promise or contract that she would use it during her life and upon her death give it to her husband’s children. The fact that a complete transfer of the property to her had been made was not questioned; in fact it was explicitly asserted in the complaint (as amended) that “she obtained the property” by reason, of having made such a promise. This issue the court below tried with painstaking care. The proof of the trust agreement consisted of oral statements said to have been made by Louisa in casual con*558versations with her friends. • The court reached the conclusion that this evidence ivas too vague to show that any contract or promise was made by Louisa at the time of the transfers and that the statements relied on amounted at most to mere promises, made after the transfers, that she would at some time give the property to her husband’s children.
A trust may unquestionably be created in personal property by parol, but the rule is that the evidence to establish it must be clear and convincing and must consist of something more than loose conversations with third parties. Any other rule would be fraught with danger. Dewey v. Fleischer, 129 Wis. 591, 109 N. W. 525; Allen v. Withrow, 110 U. S. 119, 3 Sup. Ct. 517. Bearing this rule in mind, we are well convinced that the conclusions of the trial court were right.
Ordinarily the ease would end here, but appellants’ counsel ■seek to raise in this court an issue not raised in the trial court and base their contention in this court chiefly thereon. They say that there is no proof showing that either of the securities in question was ever delivered to the wife and hence there was never any completed gift. There was, as we have seen, no such issue raised by the pleadings; in fact the complaint alleges affirmatively that the property was “transferred” and that it was “obtained” by Louisa by means of her promise to hold it in trust. . There is therefore no ruling or exception which brings the question before us. This court has power, however, under see. 2405m, Stats., to give the appellant relief in such a ease, if it appear that the real controversy has not been fully tried or if it seems probable that justice has miscarried.
Does such appear to be the case here ?
We think not. In considering this question we may of course take into account the statement of counsel made in this court and assented to by opposing counsel that the securities were kept in a box at home, accessible to both husband and wife.
*559So far as tbe note and mortgage are concerned, there can be no doubt that under tbe circumstances disclosed by "the evidence, taken in connection with tbe facts admitted by counsel, there was a completed gift. They were made out in tbe name of tbe wife at tbe husband’s direction and were kept at tbe home of tbe parties. It is stated by tbe circuit judge, in bis very careful review of the testimony, that when tbe mortgagor paid bis interest at tbe end of tbe first year be paid it to Louisa DeBeck and took her receipt therefor. This shows knowledge, acceptance, and possession on tbe part of tbe wife and makes it certain that tbe gift was fully completed. Tbe case of Tobin v. Tobin, 139 Wis. 494, 121 N. W. 144, in which it was held that there was no completed gift of a note and mortgage executed in like planner because tbe donee never knew- of their execution and never accepted or bad possession of them, plainly has no application here.
As to tbe certificates of deposit tbe question is different, but we reach tbe same conclusion.
There may be a joint tenancy in personalty as well as in realty and tbe characteristic unities are the same, namely, unity of time, title, interest, and possession, and in both cases there is tbe right of survivorship. Farr v. Trustees, etc. 83 Wis. 446, 53 N. W. 738; Fiedler v. Howard, 99 Wis. 388, 75 N. W. 163. When tbe grantees are husband and wife they become (at common law) tenants by entireties instead of joint tenants. Some of tbe text-books consider an estate by entirety as only a species of joint estate, but it is unnecessary to delve into tbe well-nigh forgotten lore on this subject. Both estates possess a number of tbe same essential qualities, including tbe quality of survivorship. As to real estate, our statute has substituted joint tenancy for tenancy by entireties in case of a conveyance to husband and wife, but there has been no such change as to personal property. Wallace v. St. John, 119 Wis. 585, 97 N. W. 197; Bassler v. Rewodlinski, 130 Wis. 26, 109 N W. 1032.
*560No reason is perceived why a husband may not deposit money in a bank and take a certificate therefor in the names of both himself and his wife, payable to either, and thus make a gift to her of an undivided interest in the fund, and create a tenancy by entireties therein. All that is necessary would seem to be that the gift be completed by transfer of the required possession of the thing given. Inasmuch as the thing given is a joint interest, it is only logical that the possession given should be a joint possession. Such a possession is appropriate to and characteristic of joint ownership, just as individual possession is appropriate to and characteristic of individual ownership. .
It is admitted jkat the possession of the certificates after their deliyery was joint; that is, they were kept in a box at the home of the parties where they were accessible to both or either at any time. This, in our judgment, makes the gift complete.'
There are indeed authorities which go further than this. It is said by Mr. Freeman (Cotenancy & Part. (2d ed.) § 68) :
“Whenever a husband procures stocks in the name of himself and wife, or takes notes, mortgages, or other securities in his and her names, ,a tenancy by entirety is created in such stocks, notes, mortgages, or other securities. . . . Had he desired to be sole owner, he would have used no name other than his awn. But having had her name inserted with his own, she, in the event of his death, becomes sole owner of all which the two at the moment of his decease possessed as tenants by the entirety.”
See, in support of these views, Sparks v. Hurley, 208 Pa. St. 166, 61 Atl. 364; Fisk v. Cushman, 6 Cush. (60 Mass.) 20; Draper v. Jackson, 16 Mass. 486.
There are doubtless many certificates of deposit which are made payable to either of two persons for the very purpose of endowing the survivor with the whole title in case of the death *561of one. Our banking statute' recognizes this custom, and, so far as deposits under $500 are concerned, makes the payment thereof to either party and his receipt therefor an absolute discharge of liability by the bank, whether the payment be made before or after the death of the other party. Sec. 2024 — 46m, Stats. 1915. Many authorities are cited by appellants-to the effect that a deposit of money by one person in a bank on a pass-book or certificate of deposit in Ms own name and that of another jointly is not a completed gift of any part of the money so deposited so long -as the depositor retains entire control of the pass-book or certificate of deposit. They will be found cited in the notes in 20 Cyc. 1204, 1205. This may be at once admitted. In the present case it affirmatively appears that husband and wife went to the bank together; that the previous certificate was surrendered, and by direction of the husband a new certificate issued reciting that “Mr. and Mrs. Leopold DeBeck” had deposited the sum named in the former certificate payable to the order of either; that the husband stated that he was now married, introduced the woman as his wife, and explained this was the reason why he wanted the certificates so made out; that they received the certificates and went away together; that the certificates were taken home and kept in a box where they were accessible to each and so kept until the death of Mr! DeBeck.
We have no ^hesitation in pronouncing this a valid gift completed by a sufficient delivery. Creditors of the husband might doubtless defeat it by showing that they would thereby lose their claims, but there is no such qiiestion here.
By the Oourt. — Judgment affirmed.